            Case 2:20-cv-03476-ER Document 3 Filed 09/21/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JFM CATERERS, INC. DBA                                 :
GRASSHOPPERS EVENTS &                                  :
GOURMET CATERING                                       :
                                                       :
                               PLAINTIFF               :
                                                       :
       v.                                              :
                                                       :
WESTCHESTER SURPPLUS LINES                             :
INSURANCE COMPANY                                      :
                                                       :
            AND                                        :       NO.: 2:20-03476
                                                       :
CHUBB LTD.                                             :
                                                       :
                               DEFENDANTS              :

NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE AS TO CHUBB LTD. ONLY

       Pursuant to Fed. R. Civ. P 41(a)(1)(A)(i), Plaintiff, JFM Caterers, Inc. DBA Grasshoppers Events

& Gourmet Catering, hereby voluntarily dismisses its claims against Defendant, Chubb, Ltd., only without

prejudice. Plaintiff’s claims against Defendant, Westchester Surplus Lines Insurance Company, remain

pending.



Dated: September 21, 2020                              Respectfully submitted,

                                                       ANAPOL WEISS


                                               By:     ________________________
                                                       Sol H. Weiss, Esquire
                                                       James R. Ronca, Esquire
                                                       Gregory S. Spizer, Esquire
                                                       Ryan D. Hurd, Esquire
                                                       Paola Pearson, Esquire
                                                       One Logan Square
                                                       130 N. 18th Street, Suite 1600
                                                       Philadelphia, PA 19103
                                                       sweiss@anapolweiss.com
                                                       jronca@anapolweiss.com
                                                       gspizer@anapolweiss.com
                                                       rhurd@anapolweiss.com
                                                       ppearson@anapolweiss.com

                                                       Counsel for Plaintiff
            Case 2:20-cv-03476-ER Document 3 Filed 09/21/20 Page 2 of 2



                                    CERTIFICATE OF SERVICE

        I, Gregory Spizer, hereby certify that on September 15, 2020, I caused a true and correct copy of

Plaintiff’s Notice for Voluntary Dismissal Without Prejudice to be served upon all counsel of record

and/or unrepresented parties via email upon the following:


                                        Eric D. Freed, Esquire
                                           One Liberty Place
                                    1650 Market Street, Suite 2800
                                        Philadelphia PA 19103
                                        Attorney for Defendant,
                             Westchester Surplus Lines Insurance Company
